—Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about January 21, 1994, which, insofar as appealed from as limited by third-party plaintiff-appellant’s brief, denied appellant’s motion for summary judgment on its cause of action seeking a declaration that third-party defendant-respondent must defend and indemnify it in the main action, unanimously affirmed, without costs.
We agree with the IAS Court that the policy in question, which excludes coverage for "bodily injury to any employee of any named insured,” unambiguously applies to bar coverage to an additional insured, such as appellants, against a claim by the primary insured’s employee. As the provisions are clear and unambiguous, we must give them their plain and ordinary meaning, and refrain from rewriting the agreement (see, United States Fid. & Guar. Co. v Annunziata, 67 NY2d 229). Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.